
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.90



AMENDMENT NO. 7
TO
FINANCING AGREEMENT


        THIS AMENDMENT NO. 7 TO FINANCING AGREEMENT (this "Amendment") is made
and entered into as of the 31st day of December, 2002, by and between VLPS
LIGHTING SERVICES, INC. (formerly known as "Vari-Lite, Inc."), a Delaware
corporation ("Borrower"), and U.S. BANK NATIONAL ASSOCIATION (formerly known as
"Firstar Bank, National Association") ("Bank").

WITNESSETH:

        WHEREAS, Borrower and Bank have heretofore entered into that certain
Financing Agreement dated as of December 29, 2000, as amended by that certain
Amendment No. 1 to Financing Agreement dated as of March 30, 2001, Amendment
No. 2 to Financing Agreement dated as of June 30, 2001, Amendment No. 3 to
Financing Agreement dated as of December 31, 2001, Amendment No. 4 to Financing
Agreement dated as of March 31, 2002, Amendment No. 5 to Financing Agreement
dated as of June 30, 2002, and Amendment No. 6 to Financing Agreement dated as
of November 18, 2002 (as so amended, the "Financing Agreement"), pursuant to
which Bank has made loans and financial accommodations available to Borrower in
the aggregate principal amount of up to $24,500,000, consisting of a Revolving
Loan Facility, a Term Loan A Facility and a CapEx Term Loan Facility; and

        WHEREAS, Borrower and Bank desire to amend the Financing Agreement to
reflect the elimination of the Term Loan A Facility and the CapEx Term Loan
Facility, to reduce the Total Facility to a principal amount of up to $7,500,000
consisting of the Revolving Loan Facility and a new Letter of Credit
Subfacility, and to effect such other changes as are hereinafter set forth;

        NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Bank hereby agree as follows:

        1.    The following definitions in Section 1.1 of the Financing
Agreement are amended and restated in their entirety to provide as follows:

"Applicable LIBOR Rate Margin" means a rate equal to 2.25% per annum.

"Applicable Prime Rate Margin" means a rate equal to 0.50% per annum.

"Permitted Payments" means the following payments, regardless of whether
classified as dividends, distributions, stock redemptions or payments of
Intercompany Loans:

(a)payments to International in an amount not to exceed International's
consolidated tax liability attributable to the net income of Borrower in any
fiscal year of Borrower; and

(b)so long as no Event of Default has occurred which is continuing:

(i)payments of interest at a market rate to Vari-Lite Asia, Inc. on Intercompany
Loans from Vari-Lite Asia, Inc. to Borrower;

(ii)payments to International to cover certain employment, compensation, audits,
director fees, legal and other overhead and administrative expenses not to
exceed One Million Dollars ($1,000,000) in the aggregate in any fiscal year of
Borrower; and

(iii)other payments:


(A)  not in excess of $1,500,000 during Borrower's fiscal year ending
September 30, 2003;

--------------------------------------------------------------------------------

(B)  in any fiscal quarter following receipt pursuant to Section 8.8 of
Borrower's financial statements for its fiscal year ending September 30, 2003,
in such amount as Borrower shall determine, provided that after giving effect to
any such payment: (x) Borrower's Fixed Charge Coverage Ratio calculated as of
the end of the immediately preceding quarter on a pro forma basis (including in
Fixed Charges for this purpose, however, only such Permitted Payments as have
been made pursuant to this clause (B) during the immediately preceding three
(3) fiscal quarters plus the Permitted Payment in question and exclusive of any
Permitted Payment or portion thereof made or to be made pursuant to clause (C)
below) exceeds 1.35:1.0 and (y) Borrower will have Adjusted Revolving Loan
Availability of at least $1,500,000; and

(C)  in addition to Permitted Payments under clause (B) above, following receipt
pursuant to Section 8.8 of Borrower's financial statements for any fiscal year
ending on or after September 30, 2004, in such amount as Borrower shall
determine, provided that after giving effect to any such payment: (x) Borrower's
Fixed Charge Coverage Ratio calculated as of the end of such fiscal year on a
pro forma basis inclusive of such payment but exclusive of any payments made
during such fiscal year pursuant to this clause (C) based upon the prior fiscal
year's Fixed Charge Coverage Ratio shall not be less than 1.25:1.0 and
(y) Borrower will have Adjusted Revolving Loan Availability of at least
$1,500,000.

For purposes of this definition, the term "Adjusted Revolving Loan Availability"
shall mean Revolving Loan Availability after deducting Borrower's accounts
payable exceeding sixty (60) days and Borrower's book overdraft.

"Revolving Loan Availability" means, as at any time, an amount, in Dollars,
equal to:

(i)an amount equal to the lesser of: (a) the then Revolving Loan Borrowing Base
or (b) $7,500,000.00;

less (ii) the then aggregate outstanding principal amount of all Revolving Loans
and all due but unpaid interest on the Loans, and all fees, commissions,
expenses and other charges posted to Borrower's loan account with Bank; and

less (iii) the then Letter of Credit Reserve.

"Revolving Loan Borrowing Base" shall mean an amount equal as at any time to the
sum of (i) up to eighty percent (80%) of the net amount of Borrower's Eligible
Receivables (the "Eligible Receivables Advance Rate"), plus (ii) up to fifty
percent (50%) of the value of Borrower's Eligible Inventory (the "Eligible
Inventory Advance Rate"), valued at the lower of cost or market value,
determined on a first-in-first-out basis, consistently applied, plus (iii) up to
fifty percent (50%) of the value of Borrower's Rental Inventory (the "Rental
Inventory Advance Rate"), valued at its "Appraised Liquidation Value", minus
(iv) the Reserve Amount then in effect. For purposes of this Agreement, the
"Appraised Liquidation Value" of Rental Inventory shall mean its orderly
liquidation value as determined annually on behalf of Bank at Borrower's
expense, which amount, pending the annual appraisal, shall be adjusted from time
to time to reflect (x) the deduction of a monthly amount based upon a 48-month,
straight-line amortization, (y) the deduction of the net book value of items
disposed of, and (z) the addition of newly acquired items at their cost.

2

--------------------------------------------------------------------------------




        2.    Section 1.1 of the Financing Agreement is amended by adding the
following new definitions:

"Letter of Credit" means a Standby Letter of Credit (as defined in Section 2.4)
or a Commercial Letter of Credit (as defined in Section 2.4) issued by Bank
pursuant to Section 2.4.

"Letter of Credit Availability" means, as at any time, an amount equal to the
lesser of (i) an amount equal to (a) $500,000.00 less (b) the then Letter of
Credit Exposure and (ii) the then Revolving Loan Availability.

"Letter of Credit Deficiency" means any failure of the Letter of Credit
Availability to be greater than or equal to zero Dollars.

"Letter of Credit Documents" means, with respect to each and every Letter of
Credit, (i) a letter of credit application and reimbursement agreement on Bank's
then customary form (the "Letter of Credit Application") and (ii) any other
agreements, certificates, documents and information as Bank may reasonably
request relating to a Letter of Credit.

"Letter of Credit Exposure" means, as at any time, the sum of (i) the Letter of
Credit Face Amount of all outstanding Letters of Credit and (ii) all
unreimbursed drawings under any Letters of Credit (whether or not outstanding).

"Letter of Credit Face Amount" of any Letter of Credit means, at any time, the
face amount of the Letter of Credit, after giving effect to all drawings paid
thereunder and other reductions of the face amount and to all reinstatements of
the face amount effected, pursuant to the terms of the Letter of Credit, prior
to such time.

"Letter of Credit Obligations" means, at any time, the sum of (i) the aggregate
Letter of Credit Face Amount for all Letters of Credit plus (ii) the aggregate
amount of Borrower's unpaid obligations in respect of all Letters of Credit
(whether or not outstanding) under this Agreement and the Letter of Credit
Documents, including any Indebtedness incurred or arising in connection with any
Letters of Credit (including any drafts or acceptances thereunder, all amounts
charged or chargeable to Borrower or by Bank, including any and all Bank
charges, expenses, fees and commissions, and all duties and taxes and costs of
insurance which may pertain either directly or indirectly to such Letters of
Credit).

"Letter of Credit Reserve" means, as at any time, the sum of (i) 100% of the
then Letter of Credit Exposure with respect to all Standby Letters of Credit and
(ii) that percentage which is equal to 100% minus the applicable Inventory
Advance Rate (Eligible or Rental) of the then Letter of Credit Exposure with
respect to all Commercial Letters of Credit.

        3.    Section 2.1 of the Financing Agreement is amended and restated in
its entirety to provide as follows:

2.1Total Facility. Subject to the terms and conditions of this Agreement, Bank
will make up to $7,500,000.00 in total credit (the "Total Facility") available
to, or for the benefit of, Borrower in the form of the following loans advanced
or to be made under the following facilities: (i) revolving loans, and (ii) a
letter of credit subfacility, all as more particularly described below (the
"Loans").

        4.    Section 2.3 of the Financing Agreement is deleted and shall remain
intentionally blank.

3

--------------------------------------------------------------------------------


        5.    Section 2.4 of the Financing Agreement is deleted and shall be
replaced with the following provisions:

2.4Letters of Credit.

        2.4.1  Letter of Credit Subfacility. Until the termination of this
Agreement pursuant to Section 11 and subject to the other terms and conditions
of this Agreement, Borrower may request Bank to issue one or more of its standby
letters of credit ("Standby Letter of Credit") or its commercial letters of
credit ("Commercial Letter of Credit") in favor of such beneficiary(ies) as are
designated by Borrower by delivering to Bank: (i) a Letter of Credit Application
completed to the satisfaction of Bank, together with the proposed form of the
Letter of Credit (which, in all respects, will comply with the applicable
requirements of Section 2.4.2), (ii) a Borrowing Base Certificate (as defined in
Section 8.3) which calculates the Letter of Credit Availability after giving
effect to the proposed Letter of Credit, and (iii) such other Letter of Credit
Documents that Bank then requires. Bank, in addition to the other terms of this
Agreement, will have no obligation to issue the proposed Letter of Credit if,
after giving effect to such proposed Letter of Credit, the Letter of Credit
Availability will be less than zero Dollars. The making of each Letter of Credit
request by Borrower will be deemed to be a representation by Borrower that the
Letter of Credit may be issued in accordance with, and will not violate the
terms of, this Section 2.4.1.

        2.4.2  Terms of Letter of Credit. Each Letter of Credit issued under
this Agreement will, among other things, (i) be in such form requested by
Borrower as is acceptable to Bank in its discretion exercised in good faith,
(ii) be denominated in Dollars, Euros, Great British Pounds, or such other
foreign currency as is acceptable to Bank in its discretion exercised in good
faith, and (iii) be issued to support Borrower's obligations that finance its
business needs incurred in the ordinary course of Borrower's business as
presently conducted by it (and, in the case of Commercial Letters of Credit,
solely in support of the purchase of Eligible Inventory or Rental Inventory). In
no event will any Standby Letter of Credit have a term of more than one year or
any Commercial Letter of Credit have a term of more than 180 days; furthermore,
and, in addition to the foregoing term limitation, Bank will have no obligation
to issue any Letter of Credit with an expiry date later than the earlier of
(a) December 31, 2005 or (or such later date to which Bank renews the
termination date of this Agreement as provided in Section 11.2) or (b) such
earlier termination date of this Agreement which has resulted from the delivery
to Bank by Borrower of a Termination Notice as provided in Section 11.3.

        2.4.3  Advice of Issuance or Non-Issuance. Upon receipt of a request
from Borrower to open any Letter of Credit and of all attendant Letter of Credit
Documents satisfactorily completed, Bank, within three Business Days, may either
(i) issue the requested Letter of Credit to the beneficiary thereof and transmit
a copy to Borrower, or (ii) elect, in its discretion exercised in good faith,
not to issue the proposed Letter of Credit. If Bank elects not to issue such
Letter of Credit, Bank will communicate in writing to Borrower the reason(s) why
Bank has declined such request.

        2.4.4  Payment of Drafts. All obligations of Borrower under each Letter
of Credit and all Letter of Credit Documents are payable on Bank's demand or
payable as otherwise set forth in the applicable Letter of Credit Documents.
Subject to the terms of Section 13.3, Borrower hereby irrevocably instructs
Bank, on the same Business Day that Bank is obligated to fund a drawing or make
any expenditure or any other payment under a Letter of Credit or incurs any cost
or expense under any Letter of Credit, to reimburse Bank for any drawing,
expenditure or other payment made, or cost or expense incurred, by Bank in
respect of any Letter of Credit by debiting Borrower's loan account with Bank as
an advance of the Revolving Loans

4

--------------------------------------------------------------------------------




pursuant to Section 2.2 as a Prime Rate Loan. If the advance of a Revolving Loan
to reimburse Bank for any drawing, expenditure or other payment made, or cost or
expense incurred, by Bank in respect of any Letter of Credit results (or to the
extent that it results) in any Deficiency, then Borrower will immediately
eliminate any Deficiency in accordance with the terms of Section 2.10.

        2.4.5  Letter of Credit Obligations. All Letter of Credit Obligations
will constitute part of the Obligations and be secured by the Loan Collateral.

        6.    Section 2.5 of the Financing Agreement is amended and restated in
its entirety to provide as follows:

2.5Voluntary Prepayments. Borrower shall have the right to prepay at any time
the Revolving Loans in whole or part without premium or penalty (except as
provided in Section 3.4):

Whenever the Borrower desires to prepay any part of the Revolving Loans, it
shall provide a prepayment notice to Bank at least two (2) Business Days prior
to the date of prepayment of such Revolving Loans which are LIBOR Rate Loans and
on or before 12:00 noon on the date of prepayment of such Revolving Loans which
are Prime Rate Loans setting forth the following information:

(y)  the date, which shall be a Business Day, on which the proposed prepayment
is to be made; and

(z)  the total principal amount of such prepayment, which shall not be less than
One Hundred Thousand Dollars ($100,000).

All prepayment notices shall be irrevocable. The principal amount of the
Revolving Loans for which a prepayment notice is given, together with interest
on such principal amount, shall be due and payable on the date specified in such
prepayment notices as the date on which the proposed prepayment is to be made.
If the Borrower prepays a Revolving Loan but fails to specify the applicable
Revolving Loans which the Borrower is prepaying, the prepayment shall be applied
first to Revolving Loans which are Prime Rate Loans and then to Revolving Loans
which are LIBOR Rate Loans. Any prepayment hereunder shall be subject to the
Borrower's Obligations to indemnify the Bank under Section 3.4.

        7.    Section 2.8 of the Financing Agreement is deleted and shall remain
intentionally blank.

        8.    Section 2.12(a) of the Financing Agreement is amended and restated
in its entirety to provide as follows:

(a)Changes. Borrower acknowledges that Bank, from time to time, may do any one
or more of the following in its discretion exercised in good faith: (i) decrease
the dollar limits on outstanding advances against the Revolving Loan Borrowing
Base or applicable to any one or more Inventory or Receivables advance sublimits
or (ii) decrease the Eligible Receivables Advance Rate or the Eligible Inventory
Advance Rate or the Rental Inventory Advance Rate (collectively, the "Advance
Rates") if one or more of the following events occur or conditions exist: (a) an
Event of Default has occurred; (b) with regard to the Eligible Receivables
Advance Rates, (1) the dilution percentage with respect to Borrower's Eligible
Receivables (i.e., reductions in the amount of accounts receivable because of
returns, discounts, price adjustments, credit memoranda, credits, contras and
other similar offsets) increases by an amount which Bank, in good faith, has
determined is materially above that which existed as of December 31, 2002,
(2) the percentage of accounts receivable which are 90 days or more past the
date of the original invoices applicable thereto increases, in comparison to the
percentage of accounts receivable which are within 90 days from the date of the
original invoices applicable thereto, by an

5

--------------------------------------------------------------------------------

amount which Bank, in good faith, determines is material, or (3) any material
change occurs, determined by Bank in good faith, from December 31, 2002, in
respect of the credit rating or credit quality of Borrower's account debtors;
(c) with respect to the Eligible Inventory Advance Rate, there occurs a material
change, as determined by Bank in its discretion exercised in good faith, in the
type, quantity, or quality of Borrower's Eligible Inventory as the same is
constituted on December 31, 2002, or (d) with respect to the Rental Inventory
Advance Rate, there occurs a material change, as determined by Bank in its
discretion exercised in good faith, in the type, quantity, or quality of
Borrower's Rental Inventory as the same is constituted on December 31, 2002.

        9.    Section 3.8 of the Financing Agreement is deleted and shall remain
intentionally blank.

        10.  The following is added as a new Section 3.13 to the Financing
Agreement:

3.13Letter of Credit Fees. Borrower will pay to Bank, with respect to each
Letter of Credit, a fee ("LOC Fee") equal to 0.375% per annum on the amount
available to be drawn under each Letter of Credit from, and including, the
issuance date of the Letter of Credit to and including the expiry date thereof
(or, if earlier, the date on which the Letter of Credit is returned to Bank and
is canceled). In addition, Borrower will pay to Bank, on its demand for payment,
Bank's then current issuance, opening, closing, transfer, amendment, draw,
renewal, negotiation and other letter of credit administration fees, charges and
out of pocket expenses with respect to each Letter of Credit. The LOC Fee is
fully earned by Bank when paid and will be due and payable (a) in advance on the
issuance of each Commercial Letter of Credit and (b) in respect of each Standby
Letter Credit, monthly in arrears based on the amount available to be drawn
under each Standby Letter of Credit during the previous calendar month, payable
on the first (1st) day of each calendar month, commencing with the first
calendar month occurring after the calendar month in which the Standby Letter of
Credit is issued, and on the date this Agreement is terminated as provided in
Section 11.

        11.  Section 10.22 of the Financing Agreement is amended and restated in
its entirety to provide as follows:

10.22  Redemption of Stock. Borrower will not voluntarily or pursuant to any
contractual or other obligations redeem, retire, purchase, repurchase or
otherwise acquire, directly or indirectly, or exercise any call rights relating
to, any of Borrower's capital stock or any other equity securities now or
hereafter issued by Borrower (including, without limitation, any warrants for
stock of Borrower), except to the extent any of the foregoing constitute
Permitted Payments.

        12.  The second sentence of Section 11.1 of the Financing Agreement is
amended and restated in its entirety to provide as follows:

Unless otherwise terminated or extended in accordance with the provisions of
this Section 11, this Agreement shall terminate on December 31, 2005.

        13.  Section 11.3 of the Financing Agreement is amended and restated in
its entirety to provide as follows:

11.3Voluntary Termination by Borrower. Borrower may terminate this Agreement
(i) by giving Bank written notice ("Termination Notice") of the date on which
this Agreement is to terminate ("Voluntary Termination Date") at least ten
(10) Business Days before the Voluntary Termination Date, and (ii) by paying on
any such Voluntary Termination Date (a) all of the Obligations, (b) any amounts
payable under Section 3.4, and (c) as

6

--------------------------------------------------------------------------------

compensation to Bank for loss of bargain with respect to the credit advanced
hereunder, and not as a penalty, a termination fee in amounts as set forth
below:

Voluntary Termination Date

--------------------------------------------------------------------------------

  Termination Fee

--------------------------------------------------------------------------------

On or Before December 31, 2003   Two Percent (2%) of the Total Facility;
After December 31, 2003 but on or before December 31, 2004
 
One and One-Fourth Percent (1.25%) of the Total Facility;
Between January 1, 2005 and September 30, 2005 (inclusive)
 
Three-Fourths Percent (0.75%) of the Total Facility;

provided, however, that no termination fee shall be due if: (1) the Voluntary
Termination Date is on or after October 1, 2005, or (2) in response to an
Additional Fee being charged to Borrower by Bank so long as the conditions set
forth in Section 3.5 shall have been satisfied. Moreover, notwithstanding the
foregoing provisions of this Section 11.3, in the event that Borrower terminates
this Agreement in accordance with this Section 11.3 in connection with (y) a
sale or transfer of all or substantially all of the stock or assets of
International or the Borrower to a third party prior to September 30, 2005, or
(z) a Change in Control of International or Borrower, then the termination fee
payable by the Borrower upon such a termination will equal 0.5% of the Total
Facility.

For the purposes of this Section 11.3, the term "Change in Control" shall be
deemed to occur at any time when any of the following occurs: (a) any Unrelated
Person or any Unrelated Persons, acting together, which would constitute a Group
together with any Affiliates or Related Persons thereof (in each case also
constituting Unrelated Persons) shall at any time either (1) Beneficially Own
more than 50% of the aggregate voting power of all classes of voting stock of
International, or (2) succeed in having a sufficient number of its or their
nominees elected to the Board of Directors of International such that such
nominees, when added to any existing director remaining on the Board of
Directors of International after such election who is an Affiliate or Related
Person of such Person or Group, shall constitute a majority of the Board of
Directors of the Company, or (b) International ceasing to directly or indirectly
own at least 51% of the issued and outstanding voting stock of Borrower. As used
herein (1) "Beneficially Own" means "beneficially own" as defined in Rule 13d-3
of the Securities Exchange Act of 1934, as amended, or any successor provision
thereto; (2) "Group" means a "group" for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended; (3) "Unrelated Person" means at any
time any Person other than International, Borrower, or any of their Affiliates;
(4) "Related Person" of any Person means any other Person owning (A) 10% or more
of the outstanding common stock of such Person or (B) 10% or more of the Voting
Stock of such Person; and (5) "Equity" means shares of capital stock or options,
warrants, or other right to substitute for or otherwise acquire the capital
stock of International or Borrower, as applicable.

        14.  The following is added as a new Section 13.3 to the Financing
Agreement:

13.3Actions in Respect of Letters of Credit. If any Event of Default shall have
occurred and be continuing, Bank may, whether in addition to taking any of the
actions described in Section 13.1 or otherwise, if any Letters of Credit shall
have been issued, make demand upon Borrower to, and forthwith upon such demand
Borrower will, pay to Bank in same day funds at Bank's office designated in such
demand, for deposit in a special non-interest bearing cash collateral account
(the "Letter of Credit Collateral Account") to be maintained at such office of
Bank, an amount equal to the Letter of Credit Exposure from time to time in
existence. The Letter of Credit Collateral Account shall be in the name of Bank
(as a cash collateral account), and under the sole dominion and control of

7

--------------------------------------------------------------------------------

Bank exercised in good faith (with sole right of withdrawal) and subject to the
terms of this Agreement and the other Loan Documents. On each drawing under a
Letter of Credit, Bank shall seek reimbursement from any amounts then on deposit
in the Letter of Credit Collateral Account; however, if (i) no amounts are then
on deposit in the Letter of Credit Collateral Account, (ii) the amount then on
deposit in the Letter of Credit Collateral Account is insufficient to pay the
amount of such drawing, or (iii) Bank is legally prevented or restrained from
immediately applying amounts on deposit in the Letter of Credit Collateral
Account, then the amount of each unreimbursed drawing under such Letter of
Credit and payment required to be made under this Section 13.3 shall
automatically be converted into a Loan made on the date of such drawing for all
purposes of this Agreement. To the extent that Bank applies amounts on deposit
in the Letter of Credit Collateral Account as provided in this Section 13.3,
and, thereafter, such application (or any portion thereof) is rescinded or any
amount so applied must otherwise be returned by Bank upon the insolvency,
bankruptcy or reorganization of Borrower or otherwise, then the amount so
rescinded or returned shall automatically be converted into a Loan made on the
date of such drawing for all purposes of this Agreement.

        15.  Exhibit G-2 to the Financing Agreement is deleted and shall remain
intentionally blank, and all references thereto in the Financing Agreement shall
be of no further force and effect.

        16.  Exhibit J to the Financing Agreement is amended in its entirety to
read as set forth on Exhibit J attached hereto and by reference made a part
hereof.

        17.  Exhibit T to the Financing Agreement is deleted and shall remain
intentionally blank, and all references thereto in the Financing Agreement shall
be of no further force and effect.

        18.  Subject to the provisions of Section 15.17 of the Financing
Agreement, Bank acknowledges repayment in full of the Term Loan A Facility and
the Capex Term Loan Facility, and all applicable fees or other charges related
thereto, and Borrower acknowledges that it shall have no further right to borrow
under either such facility. Any references in the Financing Agreement to either
such facility shall be of no further force and effect.

        19.  Borrower hereby agrees to pay Bank a nonrefundable amendment fee in
the amount of $37,500.00 (the "Fee") contemporaneously with the execution of
this Amendment.

        20.  Borrower hereby agrees to reimburse Bank upon demand for all
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys' fees and expenses) incurred by Bank in the preparation, negotiation
and execution of this Amendment and any and all other agreements, documents,
instruments and/or certificates relating to the amendment of Borrower's existing
credit facilities with Bank (collectively, the "Loan Documents"). Borrower
further agrees to pay or reimburse Bank for any stamp or other taxes (excluding
income or gross receipts taxes) which may be payable with respect to the
execution, delivery, filing and/or recording of the Loan Documents. All of the
obligations of Borrower under this paragraph shall survive the payment of the
Borrower's Obligations and the termination of the Financing Agreement.

        21.  All references in the Financing Agreement to "this Agreement" and
any other references of similar import shall henceforth mean the Financing
Agreement as amended by this Amendment.

        22.  Except to the extent specifically amended by this Amendment, all of
the terms, provisions, conditions, covenants, representations and warranties
contained in the Financing Agreement shall be and remain in full force and
effect and the same are hereby ratified and confirmed.

        23.  This Amendment shall be binding upon and inure to the benefit of
Borrower and Bank and their respective successors and assigns, except that
Borrower may not assign, transfer or delegate any of its rights or obligations
under the Financing Agreement as amended by this Amendment.

8

--------------------------------------------------------------------------------


        24.  Borrower hereby represents and warrants to Bank that:

        (a)  the execution, delivery and performance by Borrower of this
Amendment are within the corporate powers of Borrower, have been duly authorized
by all necessary corporate action and require no action by or in respect of,
consent of or filing or recording with, any governmental or regulatory body,
instrumentality, authority, agency or official or any other Person;

        (b)  the execution, delivery and performance by Borrower of this
Amendment do not conflict with, or result in a breach of the terms, conditions
or provisions of, or constitute a default under or result in any violation of,
the terms of the Certificate of Incorporation or By-Laws of Borrower, any
applicable law, rule, regulation, order, writ, judgment or decree of any court
or governmental or regulatory body, instrumentality authority, agency or
official or any agreement, document or instrument to which Borrower is a party
or by which Borrower or any of its Property is bound or to which Borrower or any
of its Property is subject;

        (c)  this Amendment has been duly executed and delivered by Borrower and
constitutes the legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors' rights generally and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);

        (d)  all of the representations and warranties made by Borrower and/or
any other Obligor in the Financing Agreement and/or in any other Transaction
Document are true and correct in all material respects on and as of the date of
this Amendment as if made on and as of the date of this Amendment, provided that
any representations and warranties which are made as of the Effective Date are
only reaffirmed as of such date; and

        (e)  as of the date of this Amendment, no Default or Event of Default
under or within the meaning of the Financing Agreement has occurred and is
continuing.

        25.  In the event of any inconsistency or conflict between this
Amendment and the Financing Agreement, the terms, provisions and conditions
contained in this Amendment shall govern and control.

        26.  This Amendment shall be governed by and construed in accordance
with the substantive laws of the State of Ohio (without reference to conflict of
law principles).

        27.  ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT, INCLUDING PROMISES TO EXTEND OR
RENEW SUCH DEBT, ARE NOT ENFORCEABLE. TO PROTECT BORROWER AND BANK FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS REACHED BY BORROWER AND BANK
COVERING SUCH MATTERS ARE CONTAINED IN THE FINANCING AGREEMENT AS AMENDED BY
THIS AMENDMENT AND THE OTHER TRANSACTION DOCUMENTS, WHICH FINANCING AGREEMENT AS
AMENDED BY THIS AMENDMENT AND OTHER TRANSACTION DOCUMENTS ARE A COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENTS BETWEEN BORROWER AND BANK, EXCEPT AS
BORROWER AND BANK MAY LATER AGREE IN WRITING TO MODIFY THEM.

        28.  Notwithstanding any provision contained in this Amendment to the
contrary, this Amendment shall not be effective unless and until Bank shall have
received:

        (a)  this Amendment, duly executed by Borrower;

9

--------------------------------------------------------------------------------

        (b)  a Consent of Guarantor in form and substance satisfactory to Bank,
duly executed by Vari-Lite International, Inc.; and.

        (c)  the Fee.

        IN WITNESS WHEREOF, Borrower and Bank have executed this Seventh
Amendment to Financing Agreement as of the 31st day of December, 2002.

    VLPS LIGHTING SERVICES, INC.
 
 
By:
 
/s/  JEROME L. TROJAN III      

--------------------------------------------------------------------------------

    Title:   Vice President—Finance, Chief Financial Officer

--------------------------------------------------------------------------------


 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
By
 
/s/  PAUL PIECHOWSKI      

--------------------------------------------------------------------------------

    Title:   Senior Vice-President

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------


CONSENT OF GUARANTOR


        The undersigned hereby consents to the terms, provisions and conditions
contained in that certain Seventh Amendment to Financing Agreement dated as of
December 31, 2002, by and between VLPS Lighting Services, Inc. (formerly known
as Vari-Lite, Inc.), a Delaware corporation ("Borrower"), and U.S. Bank National
Association ("Bank") (the "Amendment to Financing Agreement"). The undersigned
hereby acknowledges and agrees that (a) the execution and delivery of the
Amendment to Financing Agreement by Borrower to Bank will not adversely affect
or impair any of its obligations to Bank under that certain Guaranty dated as of
December 29, 2000, and executed by the undersigned in favor of Bank with respect
to the indebtedness of Borrower to Bank (the "Guaranty"), (b) payment of all of
the "Obligations" (as defined in that certain Financing Agreement dated
December 29, 2000, by and between Borrower and Bank, as amended by the Amendment
to Financing Agreement and as the same may from time to time be further amended,
modified, extended, renewed or restated) is guaranteed to Bank by the
undersigned pursuant to the terms of the Guaranty and (c) the Guaranty is in
full force and effect on the date hereof and the same is hereby ratified and
confirmed.

        Executed as of the 31st day of December, 2002.


 
 
VARI-LITE INTERNATIONAL, INC., Guarantor
 
 
By:
 
/s/  JEROME L. TROJAN III      

--------------------------------------------------------------------------------

    Title:   Vice President—Finance, Chief Financial Officer

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------


EXHIBIT J

FINANCIAL COVENANTS


        Section 1.    Capital Expenditures. Borrower will not make nor permit
International to make Net Capital Expenditures (as defined below) in a total
amount that exceeds $7,000,000.00 in the aggregate for any Fiscal Year (as
defined below).

        Section 2.    Minimum Fixed Charge Coverage Ratio.

        2.1  Borrower will not permit the ratio ("Fixed Charge Coverage Ratio")
resulting from dividing International's EBITDA (as defined below) by
International's Fixed Charges (as defined below), both for the applicable fiscal
period then ended, to be less than (i) 0.78:1.0 for the period from October 1,
2002, to December 31, 2002, (ii) 1.1:1.0 for the period from October 1, 2002, to
March 31, 2003, and (iii) 1.2:1.0 for the period from October 1, 2002, to
June 30, 2003. Thereafter, as of the end of each fiscal quarter of
International, commencing with the fiscal quarter ending September 30, 2003,
Borrower will not permit its Fixed Charge Coverage Ratio resulting from dividing
International's 12 Month EBITDA (as defined below) by International's Fixed
Charges (as defined below) for the applicable 12 Month Period (as defined below)
to be less than 1.25:1.0.

        2.2  For purposes of this Exhibit J:

          (i)  EBITDA means, for the period in question, the sum of
International's (a) consolidated net income during such period plus (b) to the
extent deducted in determining such net income, the sum of (i) interest expense
during such period, plus (ii) all provisions for any Federal, state, local
and/or foreign income taxes during such period (whether paid or deferred), plus
(iii) all depreciation and amortization expenses during such period, plus
(iv) any extraordinary losses during such period plus (v) any losses from the
sale or other disposition of property other than in the ordinary course of
business during such period minus (c) to the extent added in determining such
net income, the sum of (i) any extraordinary gains during such period minus
(ii) any gains from the sale or other disposition of property other than in the
ordinary course of business during such period, all determined on a consolidated
basis and in accordance with GAAP.

        (ii)  "Fixed Charges" shall mean, for the period in question, the sum of
(a) the aggregate amount of all principal payments required to be made by
International and its consolidated subsidiaries on all Indebtedness during such
period (including the principal portion of payments in respect of capitalized
leases but excluding principal payments on the Revolving Loans), plus
(b) interest expense of International and its consolidated subsidiaries during
such period, plus (c) 50% all Net Capital Expenditures made by International and
its consolidated subsidiaries during such period (other than those financed with
Indebtedness incurred by International and its consolidated subsidiaries), plus
(d) all cash payments for any Federal, state, local and/or foreign income taxes
made by Borrower during such period, plus (e) all dividends and other
distributions paid by Borrower on or with respect to its capital stock,
including for stock repurchases, during such period (whether for taxes or
otherwise, but excluding $1,500,000 in Permitted Payments made during Borrower's
fiscal year ending September 30, 2003), all determined on a consolidated basis
and in accordance with GAAP.

        (iv)  "12 Month EBITDA " means EBITDA for the 12 Month Period for which
the applicable Fixed Charge Coverage Ratio is then being determined. "12 Month
EBITDA" will be calculated for each 12 Month Period ending as of the end of each
Fiscal Quarter or Fiscal Year.

        (iii)  "Fiscal Quarter" means, in respect of a date as of which the
applicable Financial Covenant is being calculated, any quarter of a Fiscal Year,
the first Fiscal Quarter beginning

12

--------------------------------------------------------------------------------




on October 1 and ending on December 31, the second Fiscal Quarter beginning on
January 1 and ending on March 31, the third Fiscal Quarter beginning on April 1
and ending on June 30, and the fourth Fiscal Quarter beginning on July 1 and
ending on September 30.

        (iv)  "Fiscal Year" means International's fiscal year for financial
accounting purposes, beginning on October 1 and ending on September 30.

        (v)  "12 Month Period" means, in respect of a date as of which the
applicable Financial Covenant is being calculated, the four consecutive Fiscal
Quarters immediately preceding the date as of which the Financial Covenant is
being calculated (i.e., a rolling four Fiscal Quarter (or 12 month) period).

        (vi)  "Net Capital Expenditures" means the sum of (a) International's
consolidated capital expenditures (including, but not by way of limitation,
expenditures for fixed assets or leases capitalized or required to be
capitalized on International's consolidated books by purchase, lease-purchase
agreement, option or otherwise), minus (b) the net book value of capital assets
previously sold and replaced by such capital expenditures.

        Section 3.    Minimum Tangible Net Worth.

        3.1  Borrower will not permit International's Tangible Net Worth (as
defined below) to be less than the following amounts set opposite the following
periods as of the end of any calendar month ended during the following periods
(including any calendar month which ended on the first day of the following
periods):

Period

--------------------------------------------------------------------------------

  Minimum Tangible Net Worth

--------------------------------------------------------------------------------

December 31, 2002 through, and including, September 29, 2003   $ 32,000,000
September 30, 2003 and thereafter   $ 32,500,000

        3.2  For purposes of this Exhibit J,

          (i)  "Tangible Net Worth" means the total of International's book net
worth in Dollars, determined in accordance with GAAP consistently applied, based
on FIFO accounting for its Inventory (including the sum of common stock, paid in
capital, and earned surplus), net of any adjustment arising from foreign
currency valuations, minus (without duplication) (a) all employee, officer or
Affiliate Receivables; minus (b) all capitalized organizational or closing
costs; minus (c) the then amount of deferred financing costs; minus (d) all
advances to Affiliates or in respect of guarantees on their behalf; minus
(e) all goodwill; minus (f) all deferred pension assets; minus (g) all
investments in any stock, Indebtedness, or securities of, or any other Ownership
Interest in, any Person; minus (h) any other asset considered under GAAP as an
intangible asset; and minus (i) any (1) gain from the sale of capital assets
outside the ordinary course of business, (2) gain from any write-up of assets,
(3) gain from the acquisition of debt securities or Ownership Interests of
International or from cancellation or forgiveness of Indebtedness, or (4) gain
or income arising from accretion of any negative goodwill; and minus or plus, as
applicable, (j) gain or loss recognized by International as earnings which
relate to any extraordinary accounting adjustments or non-recurring items of
income or include any amounts attributable to extraordinary gains or
extraordinary items of income or any other non-operating, non-recurring gain
from time to time occurring to the extent, in each case, the gains or items of
income are non-cash.

        Section 4.    Definitions. Capitalized terms used, but not defined, in
this Exhibit J have the meanings given to them in the Financing Agreement.

13

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.90



AMENDMENT NO. 7 TO FINANCING AGREEMENT
CONSENT OF GUARANTOR
EXHIBIT J FINANCIAL COVENANTS
